            Case 3:19-mj-00109-RMS Document 64 Filed 04/20/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

IN RE: APPLICATION OF THE UNITED                       :       No. 19-mj-109(RMS)
STATES FOR PARTIAL, CONTINUED                          :
SEALING OF FILINGS REGARDING                           :
GRAND JURY SUBPOENAS, 2703 ORDERS,                     :       Under Seal
SEARCH WARRANTS, AND RELATED                           :
NON-DISCLOSURE AND SEALING                             :
APPLICATIONS AND ORDERS                                :       April 20, 2020

           MOTION TO UNSEAL IN PART SEALED DOCKET ENTRIES,
         WITH SPECIFIED SEALED ORIGINALS REMAINING UNDER SEAL

       Per the Court’s March 28, 2020 Order (docket no. 62), the United States respectfully moves

the Court to approve the following conditions for partially unsealing docket nos. 1 through 64:

       1.       Unseal the ten docket entries numbered 11-13, 50-51, 59-61, and 63-64.

       2.       Regarding the 55 docket entries consisting of docket numbers 1-10, 14-49 (which

also includes 14.1 and 40.1), and 52-58 (which also includes 57.1):

                a.     Accept for filing on the public docket, the redacted versions attached hereto

as exhibits, which bear exhibit numbers identical to each document’s sealed docket number; and

                b.     Retain under seal, the un-redacted, original docket filings, for all the reasons

set forth in the government’s prior motions docketed as numbers 57 and 61.

                                               Respectfully submitted,

                                               JOHN H. DURHAM
                                               UNITED STATES ATTORNEY




                                               HENRY K. KOPEL
                                               ASSISTANT UNITED STATES ATTORNEY
                                               United States Attorney’s Office
                                               157 Church Street, 25th Floor
                                               New Haven, CT 06510
                                               Federal Bar No. ct24829
                                               henry.kopel@usdoj.gov
                                               203-821-3700
